  Case 4:19-cv-00299-P Document 51 Filed 06/08/20               Page 1 of 11 PageID 1120



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 DENISE HUGHES,                                §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §    Civil Action No. 4:19-cv-00299-P
                                               §
 COLOPLAST CORP. et al.,                       §
                                               §
      Defendants.                              §

                       MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Coloplast A/S’s Motion to Dismiss (ECF No. 31),

Plaintiff Denise Hughes’s (“Hughes”) Response (ECF No. 33), and Coloplast A/S’s Reply

(ECF No. 35). Having considered the Motion to Dismiss, related briefing, and applicable

law, the Court finds that Coloplast A/S’s Motion to Dismiss should be and is hereby

DENIED. 1

                                      BACKGROUND

        Hughes alleges personal injuries arising out of damages she sustained from a pelvic

mesh device called “Exair” that was implanted in her body in a procedure performed in the

State of Texas. See MTD Resp. Hughes claims that the product implanted in her body was




        1
         Coloplast A/S had filed a 12(b)(2) and 12(b)(6) motion to dismiss prior to Hughes filing
her First Amended Complaint. Thus, given the filing of the First Amended Complaint, Coloplast
A/S’s initial Motion to Dismiss (ECF No. 21) is hereby DENIED as moot. See Garza-Selcer v.
1600 Pac. Subtenant, LLC, No. 3:15-CV-03791-N, 2016 WL 11474103, at *2 (N.D. Tex. Aug. 30,
2016) (“When a motion to dismiss is filed against a superseded complaint, courts ordinarily deny
the motion as moot.”).
 Case 4:19-cv-00299-P Document 51 Filed 06/08/20               Page 2 of 11 PageID 1121



defectively designed and that Defendants Coloplast Corp.; Coloplast A/S; and Coloplast

Manufacturing, US, LLC failed to adequately warn Plaintiff’s treating physician of the risk

attendant to the product’s use. Id.

       Hughes filed the underlying civil action on April 9, 2019. ECF No. 1. On October

13, 2019, Hughes filed her First Amended Complaint in which she alleges that Defendants:

(1) were negligent in the design, manufacture, testing, inspection, processing, advertising,

marketing, testing, labeling, assembling, packaging, distribution, warning, detailing,

promotion and sale of its Exair brand mesh device; (2) negligently misrepresented that the

product had been adequately tested and found to be safe and effective for the treatment of

female pelvic organ prolapse; and (3) were grossly negligent by showing a complete

indifference for the safety and health of Plaintiff and others similarly situated in negligently

designing, packaging, labeling, marketing, advertising, promoting, distributing and selling

a defective and unreasonably dangerous product. See ECF No. 27.

       Coloplast A/S filed a Motion to Dismiss (“MTD”) pursuant to Federal Rule of Civil

Procedure 12(b)(2), claiming a lack of personal jurisdiction on the basis that Coloplast A/S

is a foreign corporation incorporated and operating in Copenhagen, Denmark, and that

there were insufficient contacts within Texas for this Court to have personal jurisdiction

over Coloplast A/S. See MTD at 2. Coloplast A/S claims it does not have any offices in the

United States, and it maintains its business records exclusively in Denmark. Id. Coloplast

A/S further contends that the Interventional Urology (“IU”) business unit of Coloplast

Corp., a subsidiary of Coloplast A/S, is responsible for the testing development, regulatory




                                               2
 Case 4:19-cv-00299-P Document 51 Filed 06/08/20            Page 3 of 11 PageID 1122



clearance, distribution, marketing, and sale of Coloplast Surgical Mesh Implants in North

America, including the Exair surgical mesh that was implanted in Hughes. Id.

       Coloplast Corp. is a Delaware corporation with a principal place of business in

Minneapolis, Minnesota. Id. Coloplast A/S contends that all corporate formalities are

observed between it and its subsidiary Coloplast Corp., that Coloplast Corp. maintains

separate profits and losses from any other Coloplast entity, maintains its own books and

records, and has the right to hire and fire its own employees. Id. Lastly, Coloplast A/S

stresses that the IU business unit does not have any employees from Coloplast A/S, and

further, that no employee of the IU unit involved in product development, distribution,

marketing, clinical, regulatory affairs, or sales in North America reports to any employee

of Coloplast A/S. Id.

       Hughes filed her Response to this Motion to Dismiss on November 29, 2019, (ECF

No. 33), and Coloplast A/S filed its Reply on December 13, 2019 (ECF No. 35). This

Motion is now ripe for review.

                                 LEGAL STANDARDS

A.     Federal Rule of Civil Procedure 12(b)(2)

       “When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing that in personam jurisdiction

exists.” Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985); D.J. Invs., Inc. v.

Metzeler Motorcycle Tire Agent Gregg. Inc., 754 F.2d 542, 545–46 (5th Cir. 1985). The

plaintiff need not, however, establish personal jurisdiction by a preponderance of the

evidence; prima facie evidence of personal jurisdiction is sufficient. Wyatt v. Kaplan, 686

                                            3
 Case 4:19-cv-00299-P Document 51 Filed 06/08/20                 Page 4 of 11 PageID 1123



F.2d 276, 280 (5th Cir. 1982). The court may resolve a jurisdictional issue by reviewing

pleadings, affidavits, interrogatories, depositions, oral testimony, exhibits, any part of the

record, and any combination thereof. Stuart, 772 F.2d at 1192. Allegations in the plaintiff’s

complaint are taken as true except to the extent that they are contradicted by defendant’s

affidavits. Wyatt, 686 F.2d at 282–83 n.13 (citing Black v. Acme Markets, Inc., 564 F.2d

681, 683 n.3 (5th Cir. 1977)). Any genuine, material conflicts between the facts established

by the parties’ affidavits and other evidence are resolved in favor of plaintiff for purposes

of determining whether a prima facie case exists. Bullion v. Gillespie, 895 F.2d 213, 217

(5th Cir. 1990).

B.     Personal Jurisdiction

       In a diversity action, a federal district court may exercise personal jurisdiction over

a nonresident if (1) the nonresident defendant is amenable to service of process under the

law of a forum state, or (2) the exercise of jurisdiction under state law comports with the

due process clause of the Fourteenth Amendment. Stuart, 772 F.2d at 1189 (internal

citations omitted). Since the Texas long-arm statute has been interpreted as extending to

the limits of due process, 2 the only inquiry is whether the exercise of jurisdiction over the

nonresident defendant would be consistent with due process. Id.

       The exercise of jurisdiction over a nonresident defendant comports with due process

if (1) the nonresident defendant has purposefully availed himself of the benefits and

protections of the forum state by establishing minimum contacts with the forum state; and



       2
           See, e.g., Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 200 (Tex. 1985).

                                                 4
 Case 4:19-cv-00299-P Document 51 Filed 06/08/20              Page 5 of 11 PageID 1124



(2) the exercise of jurisdiction over the defendant does not offend “traditional notions of

fair play and substantial justice.” Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999)

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). A defendant’s contacts

with the forum state constitute minimum contacts if they are such that he “should

reasonably anticipate being haled into court there.” World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980).

       Minimum contacts may give rise to general or specific jurisdiction. 3 Luv N’ Care,

Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006). For specific jurisdiction to exist,

the foreign defendant must purposefully do some act or consummate some transaction in

the forum state and the cause of action must arise from or be connected with such act or

transaction. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985). “The appropriate

inquiry is whether the defendant purposefully availed [itself] of the privilege of conducting

activities in-state, thereby invoking the benefits and protections of the forum state’s laws.

Id. at 474–75.

       The plaintiff “bears the burden of establishing jurisdiction but is required to present

only prima facie evidence.” Pervasive Software Inc. v. Lexware GmbH & Co. KG, 688

F.3d 214, 219 (5th Cir. 2012). When a plaintiff establishes minimum contacts between the

defendant and the forum state, the burden of proof shifts to the defendant to show that the

exercise of jurisdiction would not comply with “fair play” and “substantial justice.”

Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 343 (5th Cir. 2004).


       3
        Because Hughes does not allege general jurisdiction, the Court focuses its analysis on
whether Hughes has established that the Court has specific jurisdiction over Coloplast A/S.

                                              5
 Case 4:19-cv-00299-P Document 51 Filed 06/08/20              Page 6 of 11 PageID 1125



       When a nonresident defendant commits a tort within the state, or an act
       outside the state that causes tortious injury within the state, that tortious
       conduct amounts to sufficient minimum contacts with the state by the
       defendant to constitutionally permit courts within that state, including federal
       courts, to exercise personal adjudicative jurisdiction over the tortfeasor and
       the causes of actions arising from its offenses or quasi-offenses.

Guidry v. U.S. Tobacco Co., 188 F.3d 619, 628 (5th Cir. 1999). Further, the stream of

commerce doctrine “recognizes that a defendant may purposely avail itself of the

protection of a state’s laws—and thereby will subject itself to personal jurisdiction—by

sending its goods rather than its agents into the forum.” In re DePuy Orthopaedics, Inc.,

888 F.3d 753, 778 (5th Cir. 2018). Indeed, “a nonmanufacturing parent will sometimes lie

within the stream (even where the corporate veil remains intact).” Id. at 779.

       Accordingly, for Coloplast A/S to be subject to specific jurisdiction, Hughes must

show that it had sufficient minimum contacts within Texas or that it delivered the product

that injured her “into the stream of commerce with the expectation that it would be

purchased by or used by consumers in the forum state.” Ainsworth v. Moffett Eng’g, Ltd.,

716 F.3d 174, 177 (5th Cir. 2013). The Court in In re Depuy considered the following

factors to determine whether a nonmanufacturing parent lies within the stream of

commerce: (1) the parent’s control over product advertisements and patient brochures, (2)

representations the parent company made to regulatory bodies, (3) the parent’s funding for

promotional activities and referring to the product as its own, (4) the parent granting the

subsidiary clearance to use and sell the product, (5) the parent placing its logo on the

packaging that was ultimately received in the forum State, and (6) the parent has consulted

with doctors in the forum state. 888 F.3d at 779–80.



                                              6
 Case 4:19-cv-00299-P Document 51 Filed 06/08/20            Page 7 of 11 PageID 1126



                                       ANALYSIS

A.     Coloplast A/S Controlled Advertisements and Patient Brochures
       In a separate lawsuit, a Coloplast Corp. employee in its marketing department

testified that Steffen Hovard—the Vice President of Business Development at Coloplast

A/S—was responsible for “driving the strategy that led us into urology.” See MTD Resp.

Ex. 9, Trial Transcript at 605. The employee also testified that if he attempted to start a

project or initiate “a certain marketing message,” Hovard, in Denmark, had to approve it.

See Ex. 10, Depo. at 82–83. Hughes alleges that Coloplast Corp.’s marketing message—

which the evidence shows was at the very least approved by Coloplast A/S—found its way

to Texas and into the hands of the physician who implanted the Exair into Hughes. See

Amended Compl. at ¶ 88. Hughes’s allegations are not contradicted by Coloplast A/S’s

evidence. The Court FINDS that this evidence weighs in favor of the contention that

Coloplast A/S placed the Exair into Texas’s stream of commerce.

B.     Coloplast A/S Made Representations to Regulatory Bodies
       Another factor considered by the Fifth Circuit in Depuy are representations made

by a parent company to regulatory bodies. 888 F.3d at 779–80. Attached to Hughes’s

Amended Complaint is a 510(k) premarket notification for the Exair submitted to the Food

and Drug Administration (“FDA”) by Coloplast A/S. See Ex. 4. This notification reads

“Coloplast A/S hereby submits this Traditional Premarket Notification 510(k) in duplicate

to request clearance for the Exair Anterior and Posterior Prolapse Repair Systems.” The

Court FINDS that Coloplast A/S’s submission of a premarket notification to the FDA for




                                            7
  Case 4:19-cv-00299-P Document 51 Filed 06/08/20            Page 8 of 11 PageID 1127



the Exair also weighs in favor of Coloplast A/S putting the Exair into Texas’s stream of

commerce.

C.     Coloplast A/S Approved the Design and Granted Coloplast Corp. Clearance to
       Use and Sell the Exair

       Coloplast Corp. emails attached to Hughes’s Amended Complaint show that

Coloplast A/S approved the design of the Exair. See Ex. 6. In one email, Coloplast Corp.

employee Julie Woessner wrote “as a follow up to one of the observations from the Exair

audit, Sarah was able to find the meeting minutes issued by Denmark, (signed by Steffen

Hovard), indicating approval of Gate 1 for Shaped Mesh.” Id. Therefore, Steffen Hovard,

a Coloplast A/S employee, was responsible for approving the design of the Exair.

       Moreover, during the deposition of a different Coloplast Corp. employee, the

employee testified that she had reported to her boss Elsebeth Aagaard—a Coloplast A/S

employee in Denmark—regarding the clinical testing of the Exair. See Ex. 8.

       The Court FINDS that Coloplast A/S’s involvement in the design of, and

subsequent approval for Coloplast Corp. to sell the Exair weighs in favor of Coloplast A/S

putting the Exair into Texas’s stream of commerce and thus subjecting itself to this Court’s

jurisdiction.

D.     Coloplast A/S Placed its Logo on Hughes’s Surgical Mesh Package

        In its Motion to Dismiss, Coloplast A/S contends that it “does not manufacture and

did not design the Exair surgical mesh implant at issue in this case.” Def.’s Mot. Dismiss

at 2. However, the Specific Instructions for Use (“IFU”) that were sent to Hughes’s

implanting physician in Texas contain the Coloplast logo which is “a registered trademark


                                             8
  Case 4:19-cv-00299-P Document 51 Filed 06/08/20               Page 9 of 11 PageID 1128



of Coloplast A/S.” See MTD Resp. Ex. 2. Furthermore, in the bottom right corner of the

IFU, Coloplast A/S is labeled as the “Manufacturer” of the Exair. Id. This directly

contradicts Coloplast A/S’s declaration that it is not the manufacturer of the product that

was sold to Hughes. As the Fifth Circuit explained in Bullion, factual disputes at this stage

of litigation must be resolved in favor of the plaintiff. 895 F.2d 213, 217.

       The Court FINDS that this evidence weighs in favor of the contention that Coloplast

A/S placed the Exair into Texas’s stream of commerce and therefore is subject to this

Court’s jurisdiction.

E.     Coloplast A/S Targeted and Consulted with Doctors in Texas

       Hughes contends that “Coloplast A/S, thru [sic] its employees, intentionally decided

to market and distribute the Exair device in the State of Texas.” See Amended Compl. at

¶ 84. Coloplast A/S has not contested these allegations, and as already noted, factual

allegations at this stage of litigation must be resolved in favor of the plaintiff.

       Hughes avers that Coloplast A/S “established the strategy for hiring key opinion

leaders” (“KOL”), who were doctors in Texas in order to educate other Texas doctors about

Coloplast A/S products. Coloplast A/S and its agents organized sales events and hired KOL

doctors in Texas. See Amended Compl. at ¶ 93. Coloplast A/S does not dispute this

allegation. In fact, internal emails confirm that Coloplast A/S employees dictated the

“KOL” strategy for surgical urology worldwide and directed the sales force in the United

States to target doctors in order to “[m]aximize awareness of the existing Coloplast WH

products.” See Ex. 11. Thus, it is uncontroverted that the “KOL” strategy established by




                                               9
 Case 4:19-cv-00299-P Document 51 Filed 06/08/20           Page 10 of 11 PageID 1129



Coloplast A/S in Denmark was targeted at Texas and, more specifically, Hughes’s

implanting doctor, Dr. Cannon-Smith.

       As outlined in the Amended Complaint, on September 30, 2014, Mrs. Hughes was

implanted with the Exair device at the USMD Hospital in Arlington, Texas by her

physician, Dr. Tracy Cannon-Smith. See Exhibit 12. An email from Julie Kerkvliet—a

Texas employee of Coloplast Corp. in the Female Pelvic Health Marketing Division—

shows that prior to implanting the Exair in Mrs. Hughes, Dr. Cannon-Smith was targeted

as a potential “KOL” for Coloplast. On February 9, 2010, Kerkvliet wrote “I wanted to

share a huge success with you from Ryan’s territory! Dr. Tracy Cannon-Smith (#8 on

Ryan’s BEST list) just completed her first Exair case.” See Exhibit “13”. A reply to

Kerkvliet’s email noted that Dr. Cannon-Smith was a “very good physician” that has “a

great attitude” and who will be “very pleasant on the podium at major meetings.” Id.

Several years later, Dr. Cannon-Smith agreed to be paid as a “regional consultant,”

“proctor” and “trainer for Coloplast.” See Ex. 14.

       As the KOL strategy was devised in Denmark, by Coloplast A/S, the Court FINDS

that this evidence weighs in favor of the contention that Coloplast A/S placed the Exair

into Texas’s stream of commerce and therefore is subject to this Court’s jurisdiction.

                                     CONCLUSION

       Based on the foregoing, the Court hereby HOLDS that Coloplast A/S has sufficient

minimum contacts with the state of Texas, and therefore is subject to personal jurisdiction




                                            10
 Case 4:19-cv-00299-P Document 51 Filed 06/08/20               Page 11 of 11 PageID 1130



in this Court. As a result, the Court concludes that Coloplast A/S’s Motion to Dismiss (ECF

No. 31) should be and is hereby DENIED. 4

       SO ORDERED on this 8th day of June, 2020.




                                 Mark T. Pittman
                                 UNITED STATES DISTRICT JUDGE




       4
         Because the Court concludes that it has specific jurisdiction over Coloplast A/S through
the stream of commerce analysis, the Court need not address Hughes’s argument that personal
jurisdiction exists via an alter ego theory.

                                               11
